Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the election of species and amendment filed 10/10/22.  As directed by the amendment: claims 1-2, 5, 30-31, 60, and 73 have been amended, claims 8-9, 24-26, 32, 58, and 62-65 have been cancelled, and no claims have been added.  As such, claims 1-7, 10, 19-23, 27-31, 37-38, 60, and 73 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of species S2 in the reply filed on 10/10/22 is acknowledged.  The reasons for traversal were not given.   
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 414 and 425.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note: the term “comprises” in line 1 is improper language for an abstract.  Examiner suggests amending to read –includes--.

Claim Objections
Claim 73 is objected to because of the following informalities:  the language “the ambient environment” (line 6) is objected to as this lacks antecedent basis in the claim; however, it does not rise to the level of indefiniteness as one of ordinary skill in art would recognize the implicit existence of the ambient environment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 60, the claim sets forth an inlet port that receives a flow of breathable gases into the breathing chamber and that the speech valve, which is user actuated, and includes a plunger and channel/groove provided in the inlet port which lacks adequate written description in the disclosure to create such a device.  The plunger type speech valve is shown in Fig. 6-10 and there is no clear written description for how such a plunger type valve, actuated by a user’s finger/hand, can also function as the inlet port which receives flow of breathable gases, via conduit/elbow such as shown in Fig. 2, 5, and 24A and 24B for example.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 19-23, 27-30, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the language “vent opening” (line 4, two instances) is unclear as line 2 sets forth the possibility of plural vent openings with the language “at least one vent opening” and it is thus unclear if the language in line 4 is referring to each of, or a particular subset, of the potential plural vent openings.  Examiner suggests amending to read –at least one vent opening--.
Regarding claim 4, the language “the vent opening” (line 1-2, 3, and 4, three instances total) is unclear as claim 2 line 2 sets forth the possibility of plural vent openings with the language “at least one vent opening” and it is thus unclear if the language in claim 4 is referring to each of, or a particular subset, of the potential plural vent openings.  Examiner suggests amending to read –the at least one vent opening--.
Regarding claim 5, the language “the vent opening” (line 2 and 4, two instances total) is unclear as claim 2 line 2 sets forth the possibility of plural vent openings with the language “at least one vent opening” and it is thus unclear if the language in claim 5 is referring to each of, or a particular subset, of the potential plural vent openings.  Examiner suggests amending to read –the at least one vent opening--.
Regarding claim 20, the language “the vent opening” (line 1) is unclear as claim 2 line 2 sets forth the possibility of plural vent openings with the language “at least one vent opening” and it is thus unclear if the language in claim 20 is referring to each of, or a particular subset, of the potential plural vent openings.  Examiner suggests amending to read –the at least one vent opening--.
Regarding claim 20, the language “the channel or groove” (line 2) is unclear as the language “at least one elongate channel or groove” (line 1-2) sets forth the possibility of plural channels/grooves and it is thus unclear if the language in line 2 is referring to each of, or a particular subset, of the potential plural channels/grooves.  Examiner suggests amending to read –the at least one channel or groove--.
Claims 3, 19, 21-23, 27-30, and 37-38 are rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not further limit as claim 4 already sets forth that the sealing member is movable between the first and second positions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Larsen (2015/0090257).
Regarding claim 1, Larsen shows a patient interface configured to be connected to a respiratory therapy system to deliver a flow of breathable gas to a user (see abstract and Fig.1-2 showing the patient interface, see para. 0019, respirator cartridges being the respiratory therapy system allowing for clean breathable gas for the user), the patient interface including a mask body (120 in Fig. 1, see para. 0017-0018; 220 in Fig. 2, see para. 0021); a mask seal secured to the mask body and configured to form a seal with the user's face, at least around the user's mouth; the mask body and mask seal being arranged to define an interior breathing chamber of the patient interface (102 in Fig. 1, see para. 0017-0018; 202 in Fig. 2, see para. 0021; Fig. 2 showing interior chamber and which covers at least the user’s mouth); an inlet to the breathing chamber configured to receive a flow of breathable gases into the breathing chamber (see para. 0019, either or both of 150 and 155 being the inlet); and a user actuatable speech valve operable to selectively occlude and open a speech flow path from the breathing chamber to atmosphere when the user wishes to speak (140 Fig. 1, see para. 0018, speech valve 140 actuatable via user speaking; 240 Fig. 2, see para. 0021).
Regarding claim 2, the Larsen device’s speech valve includes a vent comprising at least one vent opening configured to be in fluid communication with the breathing chamber and an ambient environment; and a sealing member, the sealing member and vent opening being configured such that the vent opening can be selectively occluded by the sealing member (see Fig. 1 showing speech valve 140 having plural vent openings, para. 0019 disclosing the valve 140 is a one-way valve that prevents flow into the mask and thus inherently includes a sealing member).
Regarding claim 3, the Larsen device’s vent comprises a plurality of vent openings (see Fig. 1 showing speech valve 140 having plural vent openings).
Regarding claim 4, the Larsen device’s at least one of the vent opening and the sealing member is movable between a first position in which the sealing member sealingly occludes the vent opening, and a second position wherein the sealing member at least partially opens the vent opening (see Fig. 1, speech valve 140 with plural vent openings, para. 0019 disclosing the valve 140 is a one-way valve that prevents flow into the mask and thus inherently has an occluding position and a non-occluding position).
Regarding claim 6, the Larsen device’s sealing member is movable between the first and second positions (see Fig. 1, speech valve 140 with plural vent openings, para. 0019 disclosing the valve 140 is a one-way valve that prevents flow into the mask and thus inherently has an occluding position and a non-occluding position).

Claim(s) 73 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hadas et al. (2012/0055471).
Regarding claim 73, Hadas shows a patient interface assembly configured to supply a positive pressure respiratory therapy to a user (see Fig. 6 and 8, patient interface 84, see para. 0051), including a breathable gas inlet port configured to receive a flow of breathable gases into an interior of the patient interface assembly though a conduit (see Fig. 6 and 8, conduit 88 connects to and provides pressurized flow to a gas inlet port, see para. 0051), the patient interface assembly including a speech valve (see Fig. 1-3 showing speech valve 10, para. 0056 disclosing that the speech valve can be incorporated into the patient interface 84) including one or more vent openings in fluid communication between a breathing chamber of the patient interface assembly and the ambient environment (see Fig. 1c and 1d showing at least one vent opening to provide fluid communication with the ambient and the breathing chamber of the mask 84, see para. 0052-0053 for example); a sealing member configured to be selectively movable by the user between a first position and a second position (see Fig. 1c and 1d and 2-3 showing the occluded and open positions, respectively via movement of the sealing member 15 as shown, see para. 0052-0053 for example); wherein when the sealing member is in the first position, the sealing member occludes the one or more vent openings to prevent or restrict the fluid communication through the one or more vent openings (see Fig. 1c showing the first/occluded position, see para. 0052-0053); and wherein when the sealing member is in the second position, the sealing member at least partially opens the one or more vent openings to allow the flow of breathable gases through the speech valve (see Fig. 1d showing the second/open position, see para. 0052-0053); at least part of the speech valve being located on an exterior side of the patient interface assembly and accessible to the user, such that the user can at least open the speech valve (see Fig. 1-3, part 14 being accessible to the user and located on an exterior side of the interface per para. 0056 which discloses speech valve 10 incorporated into patient interface assembly 84, see para.0052-0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Giorgini (6,394,091).
Regarding claim 31, the Larsen device is silent as to including one or more mechanical biasing elements configured to exert a mechanical bias to occlude or assist occluding the speech valve; however, such a mechanical biasing element for a valve is well-known in the art and Giorgini teaches a similar one-way exhaust valve that includes a mechanical biasing element to bias the valve closed (see Giorgini col. 5 ln. 31-40).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Larsen device’s speech valve to include a biasing element to biasing the valve closed, as taught by Giorgini, in order to ensure the valve remains closed to prevent unfiltered air from entering.

Claim(s) 1-2, 4-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas et al. (2012/0055471) in view of Kwok et al. (6,513,526).
Regarding claim 1, Hadas shows a patient interface configured to be connected to a respiratory therapy system to deliver a flow of breathable gas to a user (see Fig. 6 showing full face patient interface, connected via conduit to respiratory therapy system, see Fig. 8 patient interface 84 and connected via conduit 88 to respiratory therapy system 90, see para. 0056, patient interface including speech valve 10, Fig. 1 for example, incorporated into patient interface), the patient interface including a mask body having a breathing chamber and surrounding at least the user’s mouth (see Fig. 6 showing mask body which covers the mouth and surrounds the mouth); an inlet to the breathing chamber configured to receive a flow of breathable gases into the breathing chamber (see Fig. 6 showing inlet where the conduit connects, see also Fig. 8 showing similar inlet at connection to conduit); and a user actuatable speech valve operable to selectively occlude and open a speech flow path from the breathing chamber to atmosphere when the user wishes to speak (speech valve 10, see para. 0052-0056, see Fig. 1a and 1c showing valve in the closed position and Fig. 1b and 1d showing valve in the open position allowing speech flow path to atmosphere for user speaking).  Hadas is silent as to explicitly including the mask seal secured to the mask body and configured to form a seal with the user's face; however, this is a well-known element for such a CPAP mask/patient interface and Kwok teaches a similar CPAP mask which includes body and mask seal that seals around the mouth and defines an interior breathing chamber of the patient interface (see Kwok Fig. 11, mask body 46, mask seal 45, see col. 6 ln. 51-57, breathing chamber col. 6 ln. 43, see Fig. 17).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hadas patient interface to positively include the mask seal with the mask body, as taught by Kwok, as this is a well-known, necessary element to provide sealing against the user’s face for proper CPAP treatment (see Kwok col. 6 ln. 51-57).
Regarding claim 2, the modified Hadas device’s speech valve includes a vent comprising at least one vent opening configured to be in fluid communication with the breathing chamber and an ambient environment; and a sealing member, the sealing member and vent opening being configured such that the vent opening can be selectively occluded by the sealing member (see Hadas Fig. 1c and 1d and 2-3 showing speech valve including vent with at least one opening that is occluded/opened via a sealing member 15).
Regarding claim 4, the modified Hadas device is such that at least one of the vent opening and the sealing member is movable between a first position in which the sealing member sealingly occludes the vent opening, and a second position wherein the sealing member at least partially opens the vent opening (see Hadas Fig. 1c and 1d showing the occluded and open positions, respectively via movement of the sealing member 15 as shown, see para. 0052-0053 for example).
Regarding claim 5, the modified Hadas device includes a region of the speech valve is accessible externally of the patient interface and operably connected to the vent opening or the sealing member, the region being accessible to a hand of the user and configured to move at least one of the vent opening and the sealing member between the first and second positions (see Hadas Fig. 1a, 2-3, accessible region 14, see para. 0052-0053).
Regarding claim 23, the modified Hadas device accessible region of the speech valve comprises a cap or button configured to be touched by the user to actuate the speech valve (see Hadas para. 0052-0053, accessible region 14 being a cap or a button).
Regarding claim 6, the modified Hadas device’s sealing member is movable between the first and second positions (see Hadas Fig. 1c and 1d showing the occluded and open positions, respectively via movement of the sealing member as shown, see para. 0052-0053 for example).
Regarding claim 7, the modified Hadas device is configured to exert a bias on the speech valve to bias the speech valve to occlude the speech flow path (see Hadas para. 0054).
Regarding claim 10, the modified Hadas device is such that at least part of the speech valve is exposed to an interior of the breathing chamber such that pressure within the chamber exerts pneumatic bias on the speech valve to bias the speech valve to occlude the speech flow path (see para. 0054).

Claim(s) 19-20, 27-30, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas and Kwok as applied to claim 4 above, and further in view of Castiglione (2019/0083823).
Regarding claim 19, the modified Hadas device’s speech valve includes an elongate barrel with the sealing element located therein and which extends into the breathing chamber with the vent formed in the barrel (see Hadas Fig. 1-3 showing barrel with sealing element 15 located therein, para. 0056 disclosing speech valve 10 can be incorporated into the patient interface 84 and thus extends into the breathing chamber).  The modified Hadas is silent as to the sealing element being a plunger slidably located in the barrel; however, Castiglione teaches a similar respiratory system which includes a plunger type valve for controlling flow (see Castiglione Fig. 2 and para. 0034, plunger 271).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hadas device’s valve/sealing member to be a plunger valve, as taught by Castiglione, as this would have been obvious substitution of one known element for another (pivoting sealing member replaced with plunger type sealing member).
Regarding claim 20, the modified Hadas device’s vent opening comprises at least one elongate channel or groove disposed along a part of the barrel, the channel or groove extending between the ambient environment and the breathing chamber (see Hadas Fig. 1-3, showing channel which is elongate, para. 0056 disclosing valve being incorporated into the patient interface 84).
Regarding claim 27, the modified Hadas device is such that a direction of actuation of the speech valve is not aligned with a longitudinal axis of the inlet (see Hadas Fig. 1c and 1d).
Regarding claim 28, the modified Hadas device’s speech valve is positioned substantially adjacent the mouth of the user, when the patient interface is worn by the user (see Hadas para. 0056 disclosing valve being incorporated into the patient interface 84, it being obvious to place close to the mouth as this valve is for speech).
Regarding claim 29, the modified Hadas device is such that the plunger is in a forward position in the barrel when the speech valve is closed, and the plunger is in a retracted position in which the plunger is recessed within the barrel, when the speech valve is open (see Castiglione Fig. 2 and para. 0034, plunger 271 provided to/replacing element 15 of Hadas).
Regarding claim 30, the modified Hadas device’s plunger and barrel are configured to engage with any one of a friction fit or a sliding fit (see Castiglione Fig. 2 and para. 0034, plunger 271 provided to/replacing element 15 of Hadas, which provides for sliding fit).
Regarding claim 37, the modified Hadas device’s plunger comprises a guide element configured to engage with a corresponding guide element on the barrel, to guide the plunger along the barrel (see Castiglione Fig. 2 element 212 of the barrel seen interfacing with surface being the guide element of the plunger 271).
Regarding claim 38, the modified Hadas device further includes an end stop configured to limit movement of the plunger within the barrel (see Castiglione Fig. 2, end stop 212).

Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas in view of Kwok and Castiglione.
Regarding claim 60, Hadas shows a patient interface configured to be connected to a respiratory therapy system to deliver a flow of breathable gas to a user (see Fig. 6 showing full face patient interface, connected via conduit to respiratory therapy system, see Fig. 8 patient interface 84 and connected via conduit 88 to respiratory therapy system 90, see para. 0056, patient interface including speech valve 10, Fig. 1 for example, incorporated into patient interface), the patient interface including a mask body having a breathing chamber and surrounding at least the user’s mouth (see Fig. 6 showing mask body which covers the mouth and surrounds the mouth); an inlet to the breathing chamber configured to receive a flow of breathable gases into the breathing chamber (see Fig. 6 showing inlet where the conduit connects, see also Fig. 8 showing similar inlet at connection to conduit); and a user actuatable speech valve operable to selectively occlude and open a speech flow path from the breathing chamber to atmosphere when the user wishes to speak (speech valve 10, see para. 0052-0056, see Fig. 1a and 1c showing valve in the closed position and Fig. 1b and 1d showing valve in the open position allowing speech flow path to atmosphere for user speaking).  Hadas is silent as to explicitly including the mask seal secured to the mask body and configured to form a seal with the user's face; however, this is a well-known element for such a CPAP mask/patient interface and Kwok teaches a similar CPAP mask which includes body and mask seal that seals around the mouth and defines an interior breathing chamber of the patient interface (see Kwok Fig. 11, mask body 46, mask seal 45, see col. 6 ln. 51-57, breathing chamber col. 6 ln. 43, see Fig. 17).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hadas patient interface to positively include the mask seal with the mask body, as taught by Kwok, as this is a well-known, necessary element to provide sealing against the user’s face for proper CPAP treatment (see Kwok col. 6 ln. 51-57).  The modified Hadas device’s speech valve includes a vent including a channel or groove (see Hadas Fig. 1c and 1d showing the vent channel being closed/opened) but is silent as to the sealing element being a plunger slidably located in the barrel; however, Castiglione teaches a similar respiratory system which includes a plunger type valve for controlling flow (see Castiglione Fig. 2 and para. 0034, plunger 271).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hadas device’s valve/sealing member to be a plunger valve, as taught by Castiglione, as this would have been obvious substitution of one known element for another (pivoting sealing member replaced with plunger type sealing member).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Haibach (2013/0139820), Grranatiero (EP 566400), and Rucker (9,839,761) are directed towards similar respiratory mask systems with speech clarity improvement means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785